Browne, J.
Specially concurring.
If the motorman saw the child when it placed itself in danger by running towards the street car, and he then had time to stop the car before it struck the child, the railway is liable.
It appears from the testimony that he did not intend to stop his car at Estelle street, but that he rang .the bell violently for the crossing, before reaching it.
The child, with several other persons, was standing at or near the corner, and prior to starting to run towards the car, there was nothing to warn the conductor that the child or any of the other persons standing there would run into the car and be struck by it.
*182Street cars cannot be operated if conductors must anticipate that any child on the sidewalk or a few feet from the curb will run into the car. If so, cars would have to crawl along a busy thoroughfare (such as the testimony showed Franklin street to be) on the presumtion that any moment withoirt warning, a child may rush across the street and collide with a car. Human experience is to the contrary, and therefore merely seeing a child on or near a sidewalk, is not notice" to the motorman that the child is in a dangerous position with regard to the car he is operating.
Mrs. Mabel Green, a witness for the plaintiff below, whose testimony was not impeached, and which bears the impress of truthfulness, gives a picture of the child standing about eight feet from the track, and suddenly dashing towards the car and running into it before it was possible for the motorman to stop, and without anything — before the child started to run,- — to warn the motorman that she would do so.
It is inconceivable that the number of persons who were near the child at the time she started to run, if she traversed any distance, could and would not have rescued it. The bystanders, however, like the motorman, could not anticipate the rash impulse of the little child.
The child was there to take a car for Sulphur Springs. She was keen for the trip, and full of childish exuberance. She evinced it by jumping up and down with elation as she saw a car approaching. She supposed it would stop and' ran out to board it, and was struck by it and injured. Her action was so quick that: the bystanders were not able to prevent it, nor the motorman to stop his car in time to avoid the- injury. - The pertient part of Mrs. Green’s testimony is as follows;
*183“A. At the moment the child, was struck by' the car I was right on the corner opposite where she was struck. #. *» . *
Q. Now before this street car hit Kathryn did you see Kathryn with reference to where she was, and what she was doing ?
A. Yes sir.
Q. Where was she?
A. I saw Katherine standing, what you would call a crossing where the street car is supposed to stop, by the track, jumping up in a child like manner like any little tot would do to board a car, not standing still.
• Q. At the time you saw her was she off the sidewalk or on the sidewalk?
A. She was off the sidewalk, you would call it out of the road, I suppose, near the track.
Q. About how far was she from the side of the curb when you saw that?
A. I should judge about four feet.
Q. You say she was just jumping up and down in that way?
A. In a manner, looked like she was just jumping in an innocent manner, as though just going to board the first ear that came along.
Q. And she was off the curb in the street at that time?
A. Yes sir she was off the curb as I told you.
Q. She was just jumping up and down or was she just starting across the street car track?
A. At the minute I seen her she was jumping by the track, and the next thing I recollect she was-struck. That is all I know.
Q. Mrs. Green, I understand you to state that you were standing on the opposite corner of Estelle and Franklin *184street and that* you saw this little girl out about four feet from the curbing in the middle of the street?
A. That is not the middle of the street. It is a triangle from the corner near the track.
Q. Was she alone out there?
A. No sir; she was not alone out there.
Q. Who was with her?
A. I couldn’t -tell you who was with her. There was several people' standing around there.
Q. Several people standing around her?
A. Yes sir; at the corner. Several that were waiting to board cars. It was a street car crossing. I couldn’t testify who was with her, and I didn’t notice anyone particularly. I- was a stranger at the time.
Q. You observed the little girl out about four feet in the street?
A. Yes sir.
Q. Did she at that time have anyone with her?
A. I couldn’t swear to it because I did not see any body with her, if they were with her I did not know iL
Q. Could you tell the jury whether she was out there alone or was there anybody with her or not?
A. I noticed the little tot standing where I testified and four or five people on the corner and people coming and going, but I couldn’t swear that there was anybody standing by her side.
Q. Was she out there in the street by her self?
A. No she was not out there alone because there were people all around there.
Q. And she was out there on the street jumping and the next minute she was struck by the car?
A. Yes sir, I said that. I said she was standing jumping in a child-like manner near the track and the next thing I knew the child was- under the car.
*185Q. Did you observe ber from tbe time that you saw her jumping in the street until she was hit by the ear ?
A. Well, it was just a matter of a minute’s time.
Q. Did you observe her during the intervening time ?
A. Yes sir; I was looking straight in that direction.
Q. How did she get on the track?
A. I couldn’t tell you how she got on the track.
Q. You did not observe her, did you?
A. I saw the child standing right by the track and the next, thing I knew she was under the wheels. That is all I could tell you.
Q. Was it done quickly.
A. Yes. sir.
Q. Instantly?
A. I would say.
Q. From the time you saw her out in the street about four feet from the curb it was then instantly almost when she was under the car ?
A. Yes sir. * * *
Q. This bell that you heard ringing, was that bell ringing before you saw her in the street there jumping and clapping her hands ?
A. I heard the bell ring violently and the ear kept coming. The little child, of course, she was standing there, and the next thing I noticed, the child there by the track in this little child-like manner, and the next thing she was under the wheels. And that is all I can tell you. * * #
Q. After the car rang violently did you look at the car or the little girl?
A.- Well, I could see it all in this way: That the bell kept ringing and the car kept coming. It is not much distance, and I was standing here and the car came on high speed and the little child was standing there when *186the bell rang, and the next thing she was struck. I couldn’t say how she was struck. I knew she was under the wheels, and know the child was standing there and I heard the bell ringing and the next thing the little child was. struck.
Q. Did you see her run in front of the car?
A. No sir; I did not. I just saw her the instant before she was struck and then under the ear. «= * *
Q. Do you know at what time the child got on the track after the bell was rung?
A. Well, I didn’t see Kathryn right on the track. I saw her right by the track. The bell rang and it was just a matter of a few seconds until the child was under the wheels. ■
Q. Did you say she was in danger when you saw her standing out there in the street?
A. I didn’t have time to think about it.
Q. I understood you to state that she was, to your best estimate, about four feet from the curbing in the street when you saw her?
A. I stated that.
Q. And there were some other people around her, but who they were you don’t know?
A. I didn’t know the people.
Q. And that is the last you saw of the child until she was under the car?
A. Yes sir. It was a matter of an instant’s time. I saw her by the track and then I saw her under the car, and saw her dragged and taken out.
# * #
Q. I want you to ,tell the jury whether there was any grown person standing out there in the street by the side *187of her apparently taking care of her or was she out there in the street by herself?
A. I will swear that she was not alone. There was about five people standing near.
Q. Do you mean to tell this jury that this little tot was out on the street that was thickly traveled on that night alone and by herself and you did not go to where she was ?
A. Well, the child was standing there. I wasn’t making a special study of the child. If you will let me explain it in my own way I can tell you: I was standing there at the corner. In fact I was sick myself. I wasn’t able to rescue that child from the car. After I left the porch and the bell rung, I noticed that bell rung. I didn’t know Kathryn was going to get hit, and she was standing jumping up and down in that child-like manner on that very spot where I told you, and if there was anybocly with her, I didn’t take particular notice, and I can swear that there was grown up people and two or three young folks, and a couple of negro people, colored people, — excuse the expression, — and two or three white people, and I was on the opposite corner and didn’t try to rescue her, and didn’t know she was going to get struck and was hardly able myself. I would give my life to save anybody.”
In this answer this witness repeats: “I didn’t know Kathryn was going to get hit,” “didn’t know she was going to get struck.” Prom her description of the accident, it is quite apparent that the “grown up people and two or three young folks and a couple of negro people” who were there, did not think the child was going to suddenly run towards the ear and be hit by it, and that the action of the child was too quick to be prevented by any of these bystanders.
*188Notwithstanding the apparent truthfulness of Mrs. Green’s testimony and its accord with all the other facts and circumstances in the case, and with our knowledge of the sudden and unreasonable impulses of an immature child, the jury evidently saw fit to reject it, and if they did so, and found, by taking part of one witness’ testimony and part of another’s, and rejecting parts of each, that the negligence of the motorman was established, under the rule adopted by this court, the verdict will not be disturbed. And so notwithstanding- what my personal views are with regard to the manner in which the accident occurred, since the majority of the court are for affirmance, I am constrained to concur in the decision.